Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 02/03/2022 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. PUB. 2016/0202756, hereinafter “Wu”) in view of Sicconi et al (U.S. PUB. 2019/0213429 hereinafter, “Sicconi”).

Consider claim 1, Wu teaches a method of determining gaze direction upon specified regions, the method comprising: determining, using parallel processing circuitry, a gaze direction of a subject, the gaze direction determined according to output of a machine learning model having as input one or more features determined from image data corresponding to an image of the subject (abstract, pages 1-2 [0026] i.e., determining facial features/eye rotation which are corresponding to gaze direction; page 4 [0042]-[0043] i.e., which describe more in details the eye features (iris/pupil) detection process; page 4 [0041] i.e., using machine learning to extract image features to detect iris using image of the subject as an input); retrieving a set of spatial regions corresponding to a spatial model of one or more fields of view from a position of the subject (page 3 [0037]); determining, from the gaze direction, whether a gaze of the subject intersects at least one of the spatial regions (page 2 [0029]) and page 4 [0043]).
Wu does not explicitly show that if the gaze of the subject intersects at least one of the spatial regions, initiating an operation based on the at least one spatial region intersected by the gaze of the subject.
In the same field of endeavor, Sicconi teaches if the gaze of the subject intersects at least one of the spatial regions, initiating an operation based on the at least one spatial region intersected by the gaze of the subject (page 4 [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, if the gaze of the subject intersects at least one of the spatial regions, initiating an operation based on the at least one spatial region intersected by the gaze of the subject, as taught by Sicconi, in order for a driver's attention and emotional state is determined to evaluate risks associated to moving vehicles and the driver's ability to deal with any projected risks.

Consider claim 2, Wu further teaches wherein the machine learning model further comprises a regression model (page 3 [0036]).

Consider claim 3, Wu further teaches wherein the spatial regions comprise three dimensional surfaces corresponding to surfaces of an object (page 3 [0037]).

Consider claim 4, Sicconi further teaches wherein the object is a vehicle (page 4 [0053]).

Consider claim 5, Sicconi further teaches wherein the spatial regions comprise three dimensional surfaces visible from an interior of the vehicle (page 4 [0058]).

Consider claim 6, Wu further teaches wherein the machine learning model further has as input at least one of: one or more of landmark points of a face of the subject, a head pose of the subject, one or more eye crops of the image of the subject; at least one eye gaze direction of the subject, or a confidence value of at least one eye gaze direction of the subject (page 2 [0030]).

Consider claim 7, Wu further teaches determining a gaze origin, wherein the determining whether a gaze of the subject intersects one of the spatial regions further comprises determining whether a gaze of the subject intersects one of the spatial regions based at least on the gaze direction and the gaze origin (page 2 [0029]) and page 4 [0043]).

Consider claim 8, Wu further teaches receiving the image data generated using a sensor (page 1 [0022]).

Consider claim 9, Sicconi further teaches wherein the initiating further comprises initiating an operation of a vehicle (page 4 [0056]).

Consider claim 10, Wu further teaches wherein the determining whether a gaze of the subject intersects one of the spatial regions further comprises projecting the determined gaze direction onto at least one of the spatial regions (page 4 [0042]).

Consider claim 11, Wu teaches wherein the set of spatial regions is a first set of spatial regions corresponding to a first field of view from the position of the subject, and wherein the method further comprises: retrieving a second set of spatial regions corresponding to a second field of view from the position of the subject (page 3 [0037]); determining, from the determined gaze direction, whether a gaze of the subject intersects at least one of the second set of spatial regions (page 2 [0029]) and page 4 [0043]).
Wu does not explicitly show that if the gaze of the subject intersects at least one region of the second set of spatial regions, initiating an operation based on the at least one region of the second set of spatial regions intersected by the gaze of the subject.
In the same field of endeavor, Sicconi teaches if the gaze of the subject intersects at least one region of the second set of spatial regions, initiating an operation based on the at least one region of the second set of spatial regions intersected by the gaze of the subject (page 4 [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, if the gaze of the subject intersects at least one region of the second set of spatial regions, initiating an operation based on the at least one region of the second set of spatial regions intersected by the gaze of the subject, as taught by Sicconi, in order for a driver's attention and emotional state is determined to evaluate risks associated to moving vehicles and the driver's ability to deal with any projected risks.

Consider claim 12, Wu further teaches wherein the spatial model is determined according to one of a computer based model of one or more objects, a measurement of the one or more objects, one or more images of the one or more objects, or a machine learning model trained to determine positions of portions of the one or more objects (page 4 [0046]).

Consider claim 13, Wu further teaches wherein the output of the machine learning model further comprises a gaze vector, the gaze direction being further determined according to the gaze vector (page 2 [0030]).

Consider claim 14, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 20.

Consider claim 21, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 21.

Consider claim 22, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 22.

Consider claim 23, the previous rejections of claim 10 apply mutatis mutandis to corresponding claim 23.

Consider claim 24, the previous rejections of claim 11 apply mutatis mutandis to corresponding claim 24.

Consider claim 25, the previous rejections of claim 12 apply mutatis mutandis to corresponding claim 25.

Consider claim 26, the previous rejections of claim 13 apply mutatis mutandis to corresponding claim 26.

Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649